Citation Nr: 1234769	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1974 and from November 1982 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is now with the RO in Montgomery, Alabama.

In July 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to afford the Veteran a hearing before a Veterans Law Judge.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In June 2012, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

FINDINGS OF FACT

1.  An unappealed July 1994 rating decision denied service connection for tinnitus.

2.  An unappealed April 2000 rating decision denied reopening the claim of service connection for bilateral hearing loss.

3.  The evidence pertaining to the Veteran's tinnitus and bilateral hearing loss received since the July 1994 and April 2000 rating decisions, respectively, was not previously submitted, relates to an unestablished fact that is necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.

4.  The Veteran's current hearing loss and tinnitus had onset in active service and are etiologically related to his service.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision that denied service connection for tinnitus became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The April 2000 rating decision that denied reopening the claim of service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

3.  The evidence received since the July 1994 and April 2000 rating decisions is new and material, and the claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In July 1994, the RO denied service connection for tinnitus.  In April 2000, the RO denied reopening the claim of service connection for bilateral hearing loss.  Those decisions are final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board must assess the new and material evidence in the context of the other evidence of record and make new factual determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new and material" evidence does not mean that the case will be allowed, just that the case will be reopened and new evidence considered in the context of all other evidence for a new determination of the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 (1991).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Most recently, the Court of Appeals for Veterans Claims (Court) has held that in determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decisionmakers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Parenthetically, this appeal stems from the Veteran's October 2006 application to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The provisions of 38 C.F.R. § 3.156(a) were amended effective August 29, 2001.  These amendments are effective only on claims received on or after August 29, 2001, and are, thus, relevant regarding these issues.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

The RO denied Veteran's claim for service connection for tinnitus in July 1994 because treatment for tinnitus was not shown in his service treatment records and was neither incurred in, nor caused by, active service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's tinnitus had its onset in service or is otherwise related to his active service.

The RO denied Veteran's claim to reopen a claim of service connection for bilateral hearing loss in April 2000 because new and material evidence had not been provided.  Specifically, the RO indicated that the Veteran's hearing loss pre-existed service and service treatment records did not indicate treatment for hearing loss.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's hearing loss had its onset in service or is otherwise related to his active service.

Since the July 1994 and April 2000 final disallowances, the Veteran submitted VA treatment records indicating current bilateral hearing loss and provided testimony in a June 2012 hearing before the undersigned.  Importantly, during the hearing, the Veteran testified of the duration and severity of the noise exposure he experienced in service and identified an outstanding VA treatment report wherein the Veteran's treating physician commented on his current hearing conditions.  Hearing transcript at 11-16.

Taken together, this evidence submitted after the final disallowances in July 1994 and April 2000 (most importantly, the Veteran's testimony indicating an outstanding treatment report) relates to an unestablished fact necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.  Indeed, the Veteran's testimony at least triggers VA's duty to assist by obtaining evidence favorable to the Veteran's claims, which might raise a reasonable possibility of substantiating the claim.  See Shade, supra.

In summary, new and material evidence has been submitted to reopen the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus and his claims are reopened.

Having found that the claims should be reopened, the Board will now address the merits of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.


Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

In this case, the Veteran contends that he has hearing loss and tinnitus which are due to noise exposure in service.

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

For purposes of service connection, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  By "clear and unmistakable evidence " is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  If the government fails to rebut the presumption of soundness under § 1111, the claim is one for service connection rather than service aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to rebutting the presumption of soundness, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  [Citation omitted]  If this burden is met, then the veteran is not entitled to service-connected benefits."  Id. at 1096.

In this case, the Veteran had a normal clinical evaluation of his ears and hearing upon enlistment during his first period of active service in May 1970.  

Parenthetically, the Board notes that the audiometric results reveal puretone thresholds of 25 decibels at 500 Hz in the right ear during the May 1970 enlistment examination.  In this regard, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Importantly, however, while some clinical hearing loss was indicated upon enlistment in May 1970, the Veteran did not have hearing loss in either ear for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011).  Audiometric results from August 1970 were also included on the May 1970 enlistment report of medical examination and at that time, the Veteran had a normal, clinical evaluation of his hearing acuity with all thresholds at 20 decibels or less in both ears and across all measured Hz.  Indeed, the examiner, at the time of enlistment, explicitly indicated on the report of medical examination that there were "[n]o disqualifying defects."

In an associated report of medical history from May 1970, the Veteran indicated that he had or has had ear trouble.  He specified that he had an "[e]ar infection [and] surgery as child.  No trouble since."  A prior history of a condition since resolved and without apparent residuals, does not constitute a "noted" disorder at service entrance unless it is also recorded within the entrance examination report.  A recorded history of a condition existing prior to service does not constitute a notation of such a condition, but will be considered in conjunction with other evidence in determining a date of onset.  38 C.F.R. § 3.304(b); Crowe v. Brown, 7 Vet. App. 238, 245 (1995).  Here, because the Veteran indicated an ear infection and surgery as a child but no trouble since, and the May 1970 examining physician did not indicate a current hearing or ear disability at entrance to service (for his first period of service), he is presumed sound.

With respect to the Veteran's second period of active service, his enlistment report of medical examination in November 1982 indicated a normal clinical evaluation of his ears.  Similar to his first period of service, the Veteran had some clinical hearing loss (25 decibels at 500 Hz in the right ear and 25 decibels at 1000 and 2000 Hz in the left ear).  See Hensley, supra.  However, this does not constitute a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385 (2011).  Like his first period of active service, the November 1982 examining physician did not indicate a current hearing or ear disability at entrance to service and he is presumed sound.  Of note, in the associated report of medical history, the Veteran indicated that he did not have ear trouble or hearing loss.

Thus, in order to rebut the presumption of soundness, the Board must find that there is clear and unmistakable evidence both that the bilateral hearing loss and tinnitus preexisted his entrance into service and was not aggravated during active service.

In this case, the Veteran credibly and competently reports a childhood history of ear infection and surgery.  This is the only indication of record of any ear condition prior to service.  However, the history provided is not sufficient to clearly and unmistakably establish that a hearing loss disability and tinnitus existed upon entry into active service.  Indeed, the Veteran himself indicated in May 1970 that he had "no trouble since" his childhood ear infection and surgery.  Thus, the Board finds that the presumption of soundness is not rebutted in this case as the high threshold of clear and unmistakable evidence which is undebatable has not been met.  As such, the claims are for service connection rather than service aggravation.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

As mentioned, the Veteran contends that he suffers from bilateral hearing loss and tinnitus.  The Veteran testified that these conditions were the result of extensive noise exposure as a gunner and turbine mechanic without hearing protection during active duty.  Hearing transcript at 3.  He also testified that during his first period of active service, he experienced acoustic trauma which made "all of our ears [bleed]."  Id. at 4.  With respect to the aircraft noise exposure, the Veteran testified that he served as a turbine mechanic for approximately 20 years.  Id. at 11.  Noise exposure of a great degree is clearly indicated.   

Throughout the Veteran's first period of active service, he had normal clinical evaluations of his hearing and ears and there was no hearing loss as defined by VA regulation.

In March 1985, during the Veteran's second period of active service, a service treatment record indicated that the Veteran had difficulty hearing conversations.  In the left ear, his hearing acuity was measured at 30 decibels at 1000-3000 Hz and 35 decibels at 6000 Hz.  In his right ear, hearing acuity was measured at 30 decibels at 3000 Hz and 25 decibels at the remaining Hz.  At that time, the Veteran had left ear hearing loss for VA compensation purposes.  He was diagnosed with mild, mid-frequency hearing loss.

Another service treatment record, dated November 1986, indicated hearing thresholds in decibels of 25, 25, 35, 35, 25, 35 at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively, in the left ear.  Hearing thresholds in decibels of 25, 25, 30, 25, 25, 30 at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively, in the right ear.  While the record indicated that the Veteran had bilateral, mild, sensorineural hearing loss and that the "configuration [was] not consistent [with] noise induced loss," there was no further explanation for the etiology of the Veteran's hearing problem.

The Veteran's separation report of medical examination from August 1987 indicated two sets of audiometric results.  The first set revealed hearing thresholds in decibels of 25, 35, 30, 30, 35, 25 at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively, in the right ear.  Hearing thresholds in decibels of 30, 35, 35, 35, 50, 45 at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively, in the left ear.

The second set of audiometric results revealed hearing thresholds in decibels of 25, 25, 30, 35, 40, 30 at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively, in the right ear.  Hearing thresholds in decibels of 25, 30, 30, 35, 40, 50 at 500, 1000, 2000, 3000, 4000, and 6000 Hz, respectively, in the left ear.

Thus, at this time during service and merely three months prior to discharge, the Veteran clearly had bilateral hearing loss for VA compensation purposes.

In November 1987, just weeks before separation from active service, a service treatment record noted the Veteran's complaint of hearing loss and difficulty with speech comprehension for several years.  He also complained of occasional tinnitus.  At that time, no specific audiometric results were provided but the Veteran was diagnosed with mild sensorineural hearing loss in higher frequencies with normal hearing thru 1000 Hz.

Post-service, in December 1988 and September 1991, the Veteran demonstrated audiometric results revealing bilateral hearing loss under VA regulation as each report indicated auditory thresholds of 40 decibels or greater in at least one frequency of 500, 1,000, 2,000, 3,000, or 4,000 Hz.  See 38 C.F.R. § 3.385 (2011).  

In June 1994, the Veteran underwent a VA examination of his ears.  Again, under VA regulation, the Veteran had bilateral hearing loss as auditory thresholds of 40 decibels or greater was demonstrated in at least one frequency of 500, 1,000, 2,000, 3,000, or 4,000 Hz and the Veteran had speech recognition scores using the Maryland CNC Test less than 94 percent, bilaterally.  The Veteran also had constant, bilateral tinnitus.  

While the VA examiner did not opine as to the etiology of the Veteran's hearing loss and tinnitus, she did note the Veteran's report of acoustic trauma.  She indicated the Veteran's military noise exposure, which included firing large caliber weapons from 1971 to 1972 and jet engine noise (this is indeed consistent with the Veteran's testimony during the June 2012 hearing).  Similar to the November 1986 service treatment record, the VA examiner noted that the flat configuration of the Veteran's hearing loss was not the typical shape of a noise induced sensorineural hearing loss.  However, she did not provide any additional explanation for the Veteran's hearing disabilities, nor did she indicate her review of the Veteran's in-service hearing difficulties and the relationship, if any, to his current hearing problems.  Indeed, she did not opine as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  As such, the examiner's notation is afforded little probative value.

Also of record is a private treatment report from June 1994, which included audiometric results of the Veteran's hearing.  With respect to these results, the Board notes that the audiological evaluations in this report did not include the puretone thresholds in numerical format but included only a graphical representation of such data.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (stating that the Court held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).

As such, the Board has reviewed these graphical representations from June 1994 and finds that the auditory thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, were 35, 40, 55, 60, and 60 decibels, respectively.  In the left ear, auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz, were 30, 45, 50, 60, and 65 decibels, respectively.  As such, bilateral hearing loss under VA regulation was established at that time.

Similarly, a VA treatment report from October 2006 included audiometric results of the Veteran's hearing in graphical format.  According to the graphical representations of this report, the Board finds the auditory thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz, were 45, 70, 80, 85, and 80 decibels, respectively.  In the left ear, auditory thresholds at 500, 1000, 2000, 3000, and 4000 Hz, were 45, 80, 70, 75, and 75 decibels, respectively.  As such, the Veteran has current, bilateral hearing loss for VA compensation purposes.

After a review of all of the evidence, the Board finds that the evidence for and against the essential elements of service connection for bilateral hearing loss and tinnitus are at least in equipoise.  The Veteran was exposed to loud noises (acoustic trauma) in service.  The Veteran's service treatment records, his testimony, and that of his wife, (most importantly, the service treatment records) place the onset of chronic symptoms of hearing loss and tinnitus in service.  

That chronic symptomatology in-service and in-service diagnosis of bilateral hearing loss (which was a disability under VA regulation, established in the August 1987 separation report of medical examination), have been related by continuity of symptomatology after service to current diagnoses of bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.303(b) (with chronic disease in service, subsequent manifestations of the same chronic disease at any later date are service connected).  Although the Veteran apparently related to the June 1994 examiner a different account of the time of onset of hearing loss and tinnitus (five years prior to the June 1994 examination), the Board finds that this single account does not outweigh the multiple and credible accounts of the Veteran and his wife, which support in-service onset of symptoms.  Indeed, the service treatment records corroborate the Veteran's account of experiencing symptoms in service and since service.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The nature and extent of the Veteran's bilateral hearing loss and tinnitus are not before the Board at this time.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.




ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

Entitlement to service connection for bilateral hearing loss is granted, subject to the applicable laws and regulations governing the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, subject to the applicable laws and regulations governing the payment of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


